Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 31, 2020

                                      No. 04-20-00581-CV

               Juan Manuel GONZALEZ and G4S Secure Solutions (USA) Inc.,
                                    Appellants

                                                v.

Stephanie A. ELIZONDO, Individually and as Proposed Administrator of the Estate of Miguel
                              Costilla, Jr., Deceased.,
                                      Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CVF000756D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER

        Interlocutory orders may be appealed only if a specific statute authorizes such an
interlocutory appeal. See TEX. CIV. PRAC. & REM. CODE § 51.014 (listing interlocutory orders
that are immediately appealable). When allowed by statute, appeals from interlocutory orders are
accelerated. See TEX. R. APP. P. 28.1(a). In an accelerated appeal, the notice of appeal must be
filed within twenty days after the order is signed. See id. 26.1(b).
       On August 31, 2020, the trial court signed an order compelling an independent medical
examination. On November 4, 2020, the trial court signed an order denying appellants’ motion to
reconsider the order compelling an independent medical examination. On December 1, 2020,
appellants filed a notice of appeal, stating they are appealing the November 4, 2020 order. The
order appellants attempt to appeal is interlocutory in nature.
        Appellants’ notice of appeal was not timely filed because it was not filed within twenty
days after the order was signed. In addition, we are unaware of any statute authorizing an
interlocutory appeal of an order denying a motion to reconsider an order compelling a medical
examination. We, therefore, order appellants, on or before January 15, 2021, to show cause in
writing why this appeal should not be dismissed for lack of jurisdiction. We suspend all appellate
deadlines pending our determination of whether we have jurisdiction over this appeal.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2020.



                                              /s/ Michael A. Cruz
                                              MICHAEL A. CRUZ, Clerk of Court




ENTERED THIS 31ST DAY OF DECEMBER, 2020.